Beck, J.
I. The District Court at the trial of the case gave the jury an instruction in the following language:
“5. If the defendant suffered snow to accumulate on its sidewalk and to become packed in ridges and so to remain an unreasonable time and become ice, and the sidewalk thereby became dangerous to pedestrians, and if this condition of the sidewalk was actually known to the town authorities, or if it had existed so long that it should have been known, and may reasonably be presumed to have been known to the authorities; or if such condition had become publicly notorious, and had existed after such actual or presumptive knowledge or public notoriety long enough to give time to remove the snow and icé, then the defendant did not use ordinary care, hut was guilty of negligence in respect to the sidewalk.
*64“And if, under either of such circumstances of negligence on the part of the defendant, the plaintiff, in the exercise of ordinaiy care, stepped on the ice on the sidewalk and was injured thereby, the defendant is liable to her in damages for such injuries.”
This instruction ought not to have been given for two reasons. -
1. So far as it holds defendant liable for injuries resulting from her stepping upon the ice upon the sidewalk, it is not pertinent to the cause of action set out in the petition, which is for injuries sustained by plaintiff stepping in a hole in the broken sidewalk at a place which was free from snow and ice. The thought of the petition seems to be, that plaintiff found it necessary or convenient in order to avoid the snow and ice to go upon the side of the walk which was defective on account of the hole therein. There is no claim that the injury resulted from stepping on the ice.
2. The evidence does not show that the injury directly resulted from the snow and ice; on the contrary it does show that it resulted from a fall caused by plaintiff stepping into a hole. The instruction is clearly misleading and prejudicial, as the jury were directed to consider matters not found in the petition or evidence.
II. Another instruction, given to the jury, is in the following language:
“15. If you find from the evidence that the center of the sidewalk was icy and slippery, and the space between such strip and the edge of the walk was free from ice and was wide enough to allow one to safely walk thereon, the plaintiff, without previous notice of any defect in such space, had the right to assume that it was free from dangerous breaks or holes, and ordinary care on her part did not require her to be on the lookout for such breaks or holes.”
This instruction holds, in effect, that the plaintiff when going upon the side of the walk was not required to exercise care to avoid stepping into the hole — the language of the in*65struction being that “ordinary care on ber (plaintiffs) part did not require ber to be on tbe lookout for sucli holes or breaks.” Tbe law is tbat if the bole could bave been discovered by tbe exercise of ordinary care plaintiff could not bave recovered for injuries resulting from stepping into it. Ordinary care is to be exercised at all times and in all places by persons using sidewalks. Surely it cannot be claimed as a matter of law tbat tbe plaintiff, finding sbe conld not safely go in tbe middle of tbe walk, could use tbe side of it without being “on tbe lookout for such breaks and boles.” The most tbat can be claimed is 'that possibly it could bave been left to tbe jury to say whether ordinary care required plaintiff, while upon tbe side of tbe walk, “to be on tbe lookout for snob breaks and boles.”
Other questions discussed by counsel need not be considered, as for the error in giving tbe instruction above quoted tbe judgment of tbe District Court must be
Beversed.